-23Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.2-23
Claim    are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-10 of U.S. Patent No. 10463076   the parent case. Although the claims at issue are not identical, they are not patentably distinct from each other because  The claims of this case are broadened variant of the parent case claims 
Claim(s) 2-7  11   12   13  Li  figures  3 4  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li  10660367   date 11-2015.
Li figures    3   4     includes  housing 101  with inner and outer walls  with top wall outlet  reservoir  102  end cap at line  202 connected at 206 to the housing  with end wall having  orifices 203 and a wick 208  having ends extending through the orifices      Claims  3  4  7    clearly met by Li                      Claims  5  6  note inlet  205   Claim 11  obvious to use plastic for low cost      Claim 12 note   larger diameter of cap at lower end                                                                                                                                                           Above adequate but if any matters  become at issue these  as alternative  may be deemed obvious variations 
Claims  14-23 are allowable  apart from double patenting rejection 
Claim 8-10  are  objected to as being dependent upon a rejected base claim, but would be allowable  over Li  if rewritten in independent form including all of the limitations of the base claim and any intervening claims .
WO 2015/131058  has been reviewed however is not effective as prior art since co-assigned with this case and published less than one year before application priority date  Applicant should cite any documents   they are aware  of  to same disclosure but with earlier filing dates 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE  TC  Patel  571  272  2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832                                                                                                                                                                                         


.